788 N.W.2d 890 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Eric David BULL, a Minnesota Attorney.
No. A10-1613.
Supreme Court of Minnesota.
October 5, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Eric David Bull committed professional misconduct warranting public discipline, namely, representing multiple clients before a tribunal while suspended for failure to complete continuing legal education (CLE) credits, without informing his clients, the court, or opposing counsel that he was ineligible to practice law, in violation of Minn. R. Prof. Conduct 5.5(a) and 8.4(d).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits his conduct violated the Rules of Professional Conduct. Respondent and the Director jointly recommend that the appropriate discipline is a public reprimand and two years of probation.
*891 The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Eric David Bull is publicly reprimanded and placed on probation for a period of two years from the date of filing of this order, subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director's correspondence by its due date. Respondent shall provide the Director's Office with a current address and shall promptly notify the Director's Office of any change of address. Respondent shall also provide the Lawyer Registration Office with a current address and shall promptly notify that office of any change of address. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. By April 1, 2011, respondent shall submit a letter to the Director's Office listing the dates and course titles of all CLE credits he has completed since the filing of this order. Thereafter, respondent shall submit a letter to the Director's Office by September 1 and April 1 of each year during the term of probation listing the dates and course titles of all CLE credits he has completed since respondent's last report to the Director.
Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice